Order entered March 20, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01396-CR
                                       No. 05-13-01397-CR
                                       No. 05-13-01398-CR

                             ELTON RAY CHATMAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
              Trial Court Cause Nos. F08-71830-H, F10-71100-H, F13-39543-H

                                            ORDER
       The Court REINSTATES the appeal.

       On March 4, 2014, we ordered the trial court to make findings of fact regarding why the

reporter’s record had not been filed. On March 17, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the March 4, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE